              Case 1:18-cv-07144-JGK Document 55 Filed 01/13/20 Page 1 of 1




                                        HANG & ASSOCIATES, PLLC
                                               ATTORNEYS AT LAW
                                          136-20 38th Avenue, Suite 10G
                                            Flushing, New York 11354


                                                   January 13, 2020

VIA ECF                                                                   APPLICATION GRANTED
Hon. John G. Koeltl, U.S.D.J.
                                                                              SO ORDERED
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312                             /;f~~~~l!r!t; u.-sD.~.-.
                                Re:     Chen et al v. Lucky of Pelham Inc. et al
                                       Civil Docket No. 1:18-cv-07144-JGK

               Consent Letter Motion for Extension of Time to Submit the Settlement Agreement

Dear Judge Koeltl:

       This office represents the Plaintiffs Liang Chen and Lai Yoong Low ("Plaintiffs") in
the above-captioned matter. With consent of defendants, we write to request a one-week
extension to submit the settlement agreement for Court approval pursuant to Cheeks, i.e.
through January 20, 2020.

       This is the third time for the parties to request an extension of time to submit the
settlement agreement for Court approval. The current deadline is January 13, 2020.
Following the granting of the previous motion, the parties have finalized the settlement
agreement 1 and request a brief extension to gather the necessary signatures.

       Therefore, the undersigned respectfully request that the Court grant the instant
application.

           We appreciate the Court's time and continued attention in this matter.

                                                               Respectfully submitted,


                                                                            .
                                                                           sf Ge Qu
                                                                    Ge Qu, Esq.
                                                                    Attorney for Plaintiffs



1
    A finalized version is attached to this letter motion as Exhibit A.
                                                                                USDC' SONY
                                                                                DOCUMa;JT
                                                                                ELECTRON:CALL Y FILED
                                                                                DOC#
                                                                                              _~z--.~/.S.:~':&~rJalO~·~=::
                                                                                DA TE F-IL_E_-D_:
